This is a suit to annul a tax sale of the property involved; for the recognition of the plaintiff as the owner thereof; for possession of the property; for the cancellation of the tax deed from the conveyance records of the parish of Vermilion in so far as the tax deed affects the plaintiff's title; and for judgment against the defendant for $900, with legal interest thereon from judicial demand.
There was judgment annulling the tax sale and ordering it erased from the conveyance *Page 77 
records of Vermilion parish, in so far as it affects the plaintiff's title to the property; decreeing the plaintiff to be the lawful owner of the property; ordering that it be put in possession thereof, and awarding the plaintiff judgment against the defendant for $240, with legal interest thereon from judicial demand, and for costs.
The defendant perfected an appeal from the judgment, but it has not followed up the appeal, nor filed a brief in the case, nor made any appearance before this court. A similar situation was presented in the case of Bynum v. Lieber, 155 La. 760, 99 So. 590. In that case we held that, where the finding below is sustained by evidence, and appellant has not pointed out any error therein, the judgment will not be disturbed, but will be presumed to be correct, in the absence of error patent on the face of the record. There is no error patent on the face of this record, and the judgment is not only supported by proof, but it appears to be in accord therewith.
For the foregoing reasons, the judgment appealed from is affirmed, at appellant's cost.